McGladrey & Pullen, LLP One Valley Square, Ste. 250 512 Township Line Road Blue Bell, PA19422-2700 O 215-641-8600F 215-641-8680 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in this Registration Statement of Sterling Banks, Inc. on Form S-8 of our report, dated March 25, 2008, appearing in the Annual Report on Form 10-KSB of Sterling Banks, Inc. for the year ended December 31, 2007. Blue Bell, Pennsylvania November 7, 2008 McGladrey & Pullen, LLP is a member firm of RSM International – an affiliation of separate and independent legal entities.
